Citation Nr: 0601292	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-13 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Initial evaluation of degenerative joint disease of the 
lumbar spine, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from June 1995 to December 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The RO granted service connection for degenerative joint 
disease of the lumbar spine in July 1999 and assigned a 10 
percent rating from December 1996.  In December 2001, the 
Board remanded the matter of the initial rating to the RO, 
per Manlincon v. West, 12 Vet. App. 238 (1999), for a 
statement of the case, as a notice of disagreement had been 
filed in August 1999.  The statement of the case was issued 
in August 2002 and the veteran perfected her appeal in 
September 2002.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The issue of the 
evaluation for lumbosacral spine disability is an appeal 
stemming from an initial rating.

A hearing was held by Mary Gallagher, the undersigned 
Veterans Law Judge, at the RO in September 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's representative indicated in May 2005 that he 
had submitted medical records from Dr. Royce Jones on 
September 4, 2003, and that he had not heard anything back 
from VA concerning those records.  A review of the claims 
folder reveals that they are not in the claims folder.  
Additionally, Dr. Jones is a chiropractic physician and in 
September 2005, the veteran testified that Dr. Jones treats 
the veteran for back problems and implied that she had been 
seen by him recently, but not in the last month.  His records 
should be obtained.  

The RO correctly noted in the August 2002 statement of the 
case that if a lumbar spine disability produces moderate 
limitation of motion, a 20 percent rating is warranted under 
the old rating criteria.  On VA orthopedic examination in 
March 2003, the veteran could flex her lumbar spine to 90 
degrees, extend it to 30 degrees, and laterally flex it to 30 
degrees, and motor was reported to be intact.  Lateral 
rotation was not reported.  The VA neurology examination in 
March 2003 revealed that power was 5/5 in all extremities.  
The orthopedic examiner stated that there was moderate loss 
of function.  Dr. Jones reported in April 2003 that the 
veteran had moderate restriction with pain when she bent her 
body forward and backward and to the left, and severe 
restriction with pain when she bent her body to the right.  
It is unclear what objective evidence is supportive of 
moderate or severe loss of function or restriction.  If the 
veteran's disability has worsened since the last VA 
examination, another examination should ordinarily be 
scheduled.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  Records from Dr. Royce Jones, 
reported to have been submitted in 
September 2003, as well as his more 
recent records, should be obtained and 
incorporated into the claims folder.  

2.  An examination should be conducted to 
show the level of disability due to the 
veteran's service-connected degenerative 
joint disease of the lumbar spine.  The 
claims folder should be made available to 
the examiner.  

3.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record, including that received at 
the time of the September 2005 hearing.  
If the benefits sought on appeal remain 
denied, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


